2 2 2§‘!2
UNITED sTATEs DISTRICT CoURr 

FoR THE Disri656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.’"
Fed. R. Civ. P. S(a); see Ashcrofl v. Iqbal, 129 S.Ct. 1937, 1950 (20()9); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 20()4). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies Brown v. Calz_'f'czno, 75

F.R.D. 497, 498 (D.D.C. 1977).

Two residents listing their address as a residence in "District of Columbia, l\/laryland,"
Compl. Caption, purport to sue the United States and/or corporate America. The complaint,
consisting of various unexplained attachments, provides no notice of a claim and a basis for
exercising federal court jurisdiction A separate Order of dismissal accompanies this

Memorandum Opinion.

United States District Judge

Date: June QL;, 2012